RUDKIN, Circuit Judge.
The complaint in this case contained an allegation similar to the allegation found in the complaint in United States v. Ranes (C. C. A.) 48 F.(2d) 582, decided this day, alleging that on February 23, 1929, application was made to the Veterans’ Bureau for the *585payment of insurance benefits on account of total permanent disability. This allegation was denied by tbe answer, and no evidence was offered at the trial tending to prove the date upon which proof of total permanent disability was received or furnished, if at all. A letter from the Veterans’ Bureau, under date of June 19, 1929, disallowing the claim for insurance benefits, was received in evidence, in which it was stated that the letter was evidence that a disagreement existed under the provisions of the World War Veterans’ Act, but no reference was made to the date upon which the proof was received. The action was tried by the court without a jury. The court found that the plaintiff has been totally and permanently disabled since September 1, 1927, and gave judgment for all insurance benefits accruing since that date. It will thus be seen that the court awarded judgment for installments accruing for about eighteen months prior to the receipt of proof of disability. For the reasons stated in the Ranes Case, supra, this was error, for which the judgment must be reversed.
The judgment is therefore reversed and the case is remanded, with instructions to take further testimony as to the date of receipt "of due proof of total permanent disability, and to enter judgment in favor of the plaintiff for installments accruing not exceeding six months prior to that date.